      Case 17-13369-amc        Doc 47          Filed 09/24/19 Entered 09/30/19 14:32:22           Desc Main
                                               Document     Page 1 of 1

                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


          IN RE:                                         Chapter   13
          JAMES F GANE
          MARY JANE W GANE


                              Debtor                     Bankruptcy N0. 17-13369-AMC




          AND NOW, upon consideration of the Motion to Dismiss Case ﬁled by William C. Miller, Standing

 Trustee, and after notice and hearing,   it   is hereby ORDERED that this case is   DISMISSED and that any wage

 orders previously entered are VACATED.




                                                       Ox/ Wm lyMg han
                                                            mgkrupt     Judge

William C. Miller, Trustee
PO. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
DAVID HAMILTON LANG ESQ
MICHAEL F.X. GILLIN & ASSOC PC
230 NORTH MONROE STREET
MEDIA, PA 19063—



Debtor:
JAMES F GANE
MARY JANE W GANE
110   LYNN ROAD

RIDLEY PARK, PA 19078
